jpg,, curiam
Whore. (here are m" eral demands of equal ¿í;pfv¡t'->. and a deficiency ttf as«eis to pay all ti»»* c: editors, before any sail brought the executor may pay to H<o amount of the assets, which of them he pleases: huf if suit be brought, he can no longer ni-ike a voluntary payment — the commencement of the suit, and his leaving notice thereof, restrains him from making any voluntary payment ; but still it is not priority of suit that entitle» to priority of payment, but the first obtaining of judgment — conseqii'-tnly the pleading a former suit, as die executor has done here, is no good plea in bar of the Plaintiff. It should have Hern a plea of a former judgment, and that would have been good. The p<-per con-se for an executor to fake, when there isa deficiency of -- sets and h=- is seed by g-* vocal creditors of equal de-gr.í- is- to rnoiess jndgot"tst to as many of their demands as ■ UÍ cover bis assets, and plead these judgments in har of Hr • other creditors. Where there are two or more subs of equal dignity commenced against him by several ■creditors, and he hath not assets enough to pay any one of them he must picad to some one of them the amount of Pis assets, making an appropriation of them to that demand, and plead that matter in bar to the other suits. The Plaintiff had judgment,